          Case 1:20-cv-02921-JEB Document 25 Filed 12/28/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
____________________________________
                                       )
HEMP INDUSTRIES ASSOCIATION,           )
and RE BOTANICALS, INC.,               )
                                       )
                    Plaintiffs,        )
                                       )
v.                                     )   Case No. 1:20-cv-02921-JEB
                                       )
U.S. DRUG ENFORCEMENT                  )
ADMINISTRATION, and                    )
TIMOTHY SHEA, in his official capacity )
as Acting DEA Administrator,           )
                                       )
                    Defendants.        )
____________________________________)

                          DEFENDANTS’ MOTION TO DISMISS
       For the reasons set forth in the attached Memorandum of Points and Authorities,

Defendants hereby move to dismiss Plaintiffs’ Complaint. In addition to their Memorandum of

Points and Authorities, Defendants have filed a proposed order with this motion.

       Dated: December 28, 2020                   Respectfully submitted,

                                                  JEFFREY BOSSERT CLARK
                                                  Acting Assistant Attorney General

                                                  BRIGHAM J. BOWEN
                                                  Assistant Branch Director
                                                  Federal Programs Branch

                                                  /s/ Michael F. Knapp
                                                  MICHAEL F. KNAPP (Cal. Bar No. 314104)
                                                  Trial Attorney
                                                  United States Department of Justice
                                                  Civil Division, Federal Programs Branch
                                                  1100 L Street NW
                                                  Washington, DC 20005
                                                  Phone: (202) 514-2071
                                                  Fax: (202) 616-8470
                                                  Email: michael.f.knapp@usdoj.gov

                                                  Counsel for Defendants
